Citation Nr: 1741451	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2005 to February 2009, with additional service in the Army National Guard from October 2009 to September 2013, and was awarded the Iraq Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of history, in the September 2011 rating decision, the RO denied the Veteran service connection for PTSD.  The Veteran submitted a notice of disagreement in October 2011.  In response to an April 2012 statement of the case, the Veteran perfected his appeal in July 2012.

In the May 2016 decision, the Board broadened the Veteran's claim to include consideration of any currently diagnosed acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In addition, the Board remanded the case for further development.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

2.  The Veteran's current acquired psychiatric disorders, aside from claimed PTSD, are not related to his military service.






CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As noted above, pursuant to the May 2016 remand, STRs were requested for the time period that the Veteran served in Iraq from August 2007 to October 2008.  Several requests were sent to the VA Records Management Center (RMC), and in a March 2017 VA Memo, the RMC stated that the records could not be located and were unavailable.  Additionally, the Veteran did not respond to a March 2017 letter requesting copies of those documents from him.  Thus, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining available federal records.  38 C.F.R. § 3.159(c)(2).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

In this case, the Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Factual History

As noted above, the Veteran served on active duty from October 2005 to February 2009.

Available STRs, or other evidence available during that time period, did not indicate any complaints, treatments or diagnosis of any psychiatric disorders, including PTSD.  

An August 2011 post-service VA treatment note revealed the Veteran reported having regular panic attacks, low moods, and feelings of apathy.  The examiner diagnosed the Veteran with regular panic attacks and probable depressive disorder.

In September 2011, the Veteran was afforded a VA PTSD examination.  The Veteran described that he was shot at and stabbed during an ambush while serving in Iraq.  He stated that since his discharge he found himself to be "angry all the time and can't settle down."  He also complained of having panic attacks and feeling anxiety.  The examiner, however, found that the Veteran did not persistently re-experience his traumatic events, and did not avoid stimuli associated with his time spent in Iraq.  Further, he opined that the Veteran's symptoms did not cause clinically significant distress or impairment to his occupational or social functioning.  The Veteran was diagnosed with Subthreshold PTSD, which established that although the Veteran experienced some of the symptoms of PTSD; they did not rise to the required level to meet the criteria for a diagnosis of PTSD under the DSM-IV diagnostic criteria.  Moreover, the examiner determined that Veteran's panic attacks did not rise to the level of meeting a DSM-IV diagnosis of panic disorder.  Finally, the examiner found no other mental health disorders present.

In October 2011 VA OEF/OIF treatment notes, the Veteran reported having anxiety and difficulty with concentration.  The examiner diagnosed him with anxiety and prescribed Ativan.

A July 2012 VA treatment record indicates the Veteran had a positive PTSD screening.   

The Veteran was diagnosed with ADD/ADHD in October 2012 VA OEF/OIF treatment notes.
According to November 2012 VA OEF/OIF notes, the Veteran reported that his stress and anxiety levels had increased due to school.  The physician's assistant diagnosed the Veteran with PTSD.  

A VA PTSD examination was scheduled for April 2013, as PTSD needed to be diagnosed by a licensed psychiatrist or psychologist.  The Veteran failed to report to the examination; however, it was subsequently determined, in the May 2016 remand, that the Veteran did not receive proper notice of the examination.

Pursuant to the May 2016, remand, the Veteran was afforded an additional opportunity for a VA PTSD examination to determine the nature and etiology of his psychiatric disorders, to include PTSD.  The record reflects the Veteran failed to show to the scheduled December 2016 examination.   It was also noted that VA made multiple attempts to call, with voicemails, to determine why the Veteran did not show up for the scheduled examination; however, the RO was unable to reach him.  The Board has not received any correspondence directly from the Veteran or his representative regarding his failure to report.  Notably, under 38 C.F.R. § 3.655, the failure to attend a VA examination without good cause will cause VA to evaluate an original service connection claim, such as this one, based on the other evidence of record.  The Board finds the Veteran's failure to attend the scheduled December 2016 VA examination was without good cause.

Pertinent Laws and Regulations Governing PTSD Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125 (a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304 (f) (2016). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319   (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In this case, the Veteran's claimed PTSD is not a "chronic disease" under 38 C.F.R. § § 3.303 (b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.304 (f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id. 

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. §1154 (b) (West 2014); 38 C.F.R. § 3.304 (f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that he has PTSD as a result of being in constant fear of enemy attack and terrorist activity while stationed on active duty in Bagdad and Iraq.  See October 2011 Notice of Disagreement.

The threshold consideration for any service connection claim is the existence of a current disability.  The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current PTSD diagnosis consistent with 38 C.F.R. § 4.125 (a).  During the September 2011 VA PTSD examination, the Veteran exhibited symptoms of PTSD, but the examiner found that the Veteran's symptoms did not rise to the required level for a diagnosis of PTSD under the DSM-IV diagnostic criteria.  The Board assigns great probative weight to the September 2011 VA examination findings, as the examiner examined the Veteran, reviewed his claims file, to include the Veteran's lay contentions.  The examination findings were based on the DSM-IV diagnostic criteria.

A subsequent VA examination for PTSD was scheduled for April 2013, yet the Veteran did not receive notice of the examination.  Consequently, pursuant to the May 2016 remand, the Veteran was afforded the opportunity to attend an additionally scheduled VA examination in December 2016; however, he failed to attend the appointment.  Findings from the scheduled examinations could have helped to substantiate this Veteran's service connection claim.  

The Board recognizes the November 2012 VA OEF/OIF treatment notes, which indicate a PTSD diagnosis rendered by a VA physician's assistant.  However, a licensed psychiatrist or psychologist is required to make the initial assessment to determine if the Veteran's meets the required diagnostic criteria for PTSD.  See 38 C.F.R. § 3.304 (f).  Thus, the Board finds that the November 2012 diagnosis of PTSD does not satisfy the requirements of 38 C.F.R. § 4.125 (a)(2016), thus is not adequate and offers no probative value.

To the extent that the Veteran offers his lay statements as evidence of a current PTSD diagnosis, such attempt fails.  The Veteran, as a lay person, is competent to report any observable psychiatric symptoms he has experienced; however he is not competent to diagnose PTSD, or any other psychiatric disability for that matter, because such a diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Introduction to the DSM-IV specifically provides a "Cautionary Statement" that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of the DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose . . ." A diagnosis not conforming to DSM-IV criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125 (a).  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value.

Additionally, any purported lay contentions are far outweighed by the probative September 2011 VA opinion that is based on a review of history and clinical observation, and it is factually accurate and contains sound reasoning.  Thus, the only competent medical opinion of record that addresses whether the Veteran has a current PTSD disability is unfavorable to the claim.

Significantly, the Veteran has not presented competent evidence showing that he has PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  In the absence of a current disability, the PTSD claim must fail.  

As the preponderance of the evidence is against the PTSD claim, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

It is unnecessary for the Board to address the remaining elements of his service connection claim because the threshold element of a current disability has not been met.  In the absence of a current diagnosis of PTSD, the Veteran does not meet the threshold element of service connection claim.  The claim must therefore be denied.  See 38 U.S.C. § 5107 (a); see also Fagan, supra.

Service Connection Claim for an Acquired Psychiatric Disorder, other than claimed PTSD

Although VA post-service treatment notes show impressions of panic attacks, probable depression, anxiety, and ADD/ADHD, there is entirely no probative evidence of any psychiatric problems during service.  Available STRs, and other evidence during that time period, do not identify any complaints, treatment, or diagnosis related to a psychiatric disorder in service.  The earliest indication of psychiatric issues is shown years after service discharge.  Panic attacks are shown in 2011 VA treatment records.  

There is also no competent evidence of a nexus between any current psychiatric disorder and service.  Notably, the Veteran's post-service treatment records do not relate any psychiatric treatments, evaluations, or symptoms to service.  Moreover, as discussed, the findings from the scheduled December 2016 VA examination could have helped to identify the etiology of any current psychiatric disorder, but he did not report to the examination.  

For the reasons discussed above, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the Veteran does not have a current diagnosis of PTSD as required under 38 C.F.R. § 4.125 (a), and the currently diagnosed psychiatric disorders, aside from claimed PTSD, are neither shown in service nor shown to be otherwise related to it.  As the preponderance of the evidence is against service connection for a psychiatric disorder, to include PTSD, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


